EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Johnny Ma on 10/12/21.

The application has been amended as follows: 

In the Claims:
1. (Canceled).

2. (Currently Amended)  A transmission apparatus, comprising:
circuitry configured to
generate a video stream that switches between transmission video data of a plurality of types, the plurality of types of the transmission video data having different opto-electronic conversion characteristics, 
insert conversion characteristic information into a multiplexed stream that includes the video stream, the conversion characteristic information indicating the type of one of the multiplexed stream including one of an MPEG-2 transport stream, an MPEG media transport (MMT) stream, or an ISO base media file format (ISOBMFF), [[and]]
insert display switch information of a switching picture into the video stream, the switching picture being displayed during a switch period between display of the transmission video data of a first type of the plurality of types and the transmission video data of a second type of the plurality of types[[;]], the display switch information including encoded video data for display at a reception device in the switch period for switching the display from the first type of the transmission video data to the second type of the transmission video data, and
a transmitter configured to transmit the multiplexed stream that includes the video stream, wherein
 the conversion characteristic information indicates an opto-electronic conversion characteristic of the one of the transmission video data or an electro-optical conversion characteristic corresponding to the opto-electronic conversion characteristic,
the conversion characteristic information is inserted into at least one of an area of a sequence parameter set (SPS) network abstraction layer (NAL) unit, an area of a supplemental enhancement information (SEI) NAL unit, or an area of video usability information (VUI), and
the switching picture is a black picture.

3. (Please Cancel).

4. (Please Cancel).



6. (Please Cancel).

7. (Currently Amended)  A transmission method, comprising:
generating, by circuitry of a transmission apparatus, a video stream that switches between transmission video data of a plurality of types, the plurality of types of the transmission video data having different opto-electronic conversion characteristics; 
inserting, by the circuitry, conversion characteristic information into a multiplexed stream that includes the video stream, the conversion characteristic information indicating the type of one of the transmission video data included in the video stream, the multiplexed stream including one of an MPEG-2 transport stream, an MPEG media transport (MMT) stream, or an ISO base media file format (ISOBMFF); 
inserting, by the circuitry, display switch information of a switching picture into the video stream, the switching picture being displayed during a switch period between display of the transmission video data of a first type of the plurality of types and the transmission video data of a second type of the plurality of types, the display switch information including encoded video data for display at a reception device in the switch period for switching the display from the first type of the transmission video data to the second type of the transmission video data; and
transmitting, by a transmitter, the multiplexed stream that includes the video stream, wherein
,
the conversion characteristic information is inserted into at least one of an area of a sequence parameter set (SPS) network abstraction layer (NAL) unit, an area of a supplemental enhancement information (SEI) NAL unit, or an area of video usability information (VUI), and
the switching picture is a black picture.

8. (Currently Amended)  A reception apparatus, comprising:
a receiver configured to receive a multiplexed stream that includes conversion characteristic information, display switch information, and a video stream that switches between transmission video data of a plurality of types, the plurality of types of the transmission video data having different opto-electronic conversion characteristics, the conversion characteristic information indicating the type of one of the transmission video data included in the video stream; and
circuitry configured to
decode the video stream to obtain the one of the transmission video data; 
display a switching picture based on  the display switch information, the switching picture being displayed during a switch period between display of the transmission video data of a first type of the plurality of types and the transmission video data of a second type of the plurality of types; and
process the one of the transmission video data based on the conversion characteristic information to obtain video data for display, wherein
the multiplexed stream includes one of an MPEG-2 transport stream, an MPEG media transport (MMT) stream, or an ISO base media file format (ISOBMFF),
the display switch information includes encoded video data for display in the switch period for switching the display from the first type of the transmission video data to the second type of the transmission video data, 
the conversion characteristic information indicates an opto-electronic conversion characteristic of the one of the transmission video data or an electro-optical conversion characteristic corresponding to the opto-electronic conversion characteristic,
the conversion characteristic information is inserted into at least one of an area of a sequence parameter set (SPS) network abstraction layer (NAL) unit, an area of a supplemental enhancement information (SEI) NAL unit, or an area of video usability information (VUI), and
the switching picture is a black picture.

9. (Previously Presented)  The reception apparatus according to claim 8, wherein
the circuitry includes an electro-optical converter that performs electro-optical conversion on the one of the transmission video data based on the conversion characteristic information.

10. (Currently Amended)  The reception apparatus according to claim 9, wherein the circuitry is configured to
output, as the video data for display, the encoded video data included in the display switch information instead of output video data of the electro-optical converter, in the switch period from when the first type of the transmission video data is switched to the second type of the transmission video data to at least when switching of electro-optical conversion 

11. (Please Cancel).

12. (Please Cancel).

13. (Please Cancel).

14. (Please Cancel).

15. (Currently Amended)  A reception method, comprising:
receiving, by a receiver of a reception apparatus, a multiplexed stream that includes conversion characteristic information, display switch information, and a video stream that switches between transmission video data of a plurality of types, the plurality of types of the transmission video data having different opto-electronic conversion characteristics, the conversion characteristic information indicating the type of one of the transmission video data included in the video stream;
decoding the video stream to obtain the one of the transmission video data; 
displaying a switching picture based on the display switch information, the switching picture being displayed during a switch period between display of the transmission video data of a first type of the plurality of types and the transmission video data of a second type of the plurality of types; and

the multiplexed stream includes one of an MPEG-2 transport stream, an MPEG media transport (MMT) stream, or an ISO base media file format (ISOBMFF),
the display switch information includes encoded video data for display in the switch period for switching the display from the first type of the transmission video data to the second type of the transmission video data, 
the conversion characteristic information indicates an opto-electronic conversion characteristic of the one of the transmission video data or an electro-optical conversion characteristic corresponding to the opto-electronic conversion characteristic,
the conversion characteristic information is inserted into at least one of an area of a sequence parameter set (SPS) network abstraction layer (NAL) unit, an area of a supplemental enhancement information (SEI) NAL unit, or an area of video usability information (VUI), and
the switching picture is a black picture.

16. (Currently Amended)  A system, comprising:
a transmission apparatus, including 
first circuitry configured to
generate a video stream that switches between transmission video data of a plurality of types, the plurality of types of the transmission video data having different opto-electronic conversion characteristics, 
insert conversion characteristic information into a multiplexed stream that includes the video stream, the conversion characteristic information indicating the type of one of the multiplexed stream including one of an MPEG-2 transport stream, an MPEG media transport (MMT) stream, or an ISO base media file format (ISOBMFF), [[and]]
insert display switch information of a switching picture into the video stream, the switching picture being displayed during a switch period between display of the transmission video data of a first type of the plurality of types and the transmission video data of a second type of the plurality of types[[;]], the display switch information including encoded video data for display at a reception apparatus in the switch period for switching the display from the first type of the transmission video data to the second type of the transmission video data, and
a transmitter configured to transmit the multiplexed stream that includes the video stream,
[[a]] the reception apparatus, including 
a receiver configured to receive the  multiplexed stream, and
second circuitry configured to decode the video stream to obtain the one of the transmission video data, display the switching picture based on the display switch information, and process the one of the transmission video data based on the conversion characteristic information to obtain video data for display, wherein
the conversion characteristic information indicates an opto-electronic conversion characteristic of the one of the transmission video data or an electro-optical conversion characteristic corresponding to the opto-electronic conversion characteristic,
the conversion characteristic information is inserted into at least one of an area of a sequence parameter set (SPS) network abstraction layer (NAL) unit, an area of a supplemental enhancement information (SEI) NAL unit, or an area of video usability information (VUI), and
the switching picture is a black picture.

17. (New)  The reception method according to claim 15, wherein
performing, by an electro-optical converter, electro-optical conversion on the one of the transmission video data based on the conversion characteristic information.

18. (New)  The reception method according to claim 17, further comprising:
outputting, as the video data for display, the encoded video data included in the display switch information instead of output video data of the electro-optical converter, in the switch period from when the first type of the transmission video data is switched to the second type of the transmission video data to at least when switching of electro-optical conversion characteristics of the electro-optical converter is completed, the encoded video data including the switching picture.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Y LEE/Primary Examiner, Art Unit 2419